Citation Nr: 0915649	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  93-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE


Eligibility to payment of attorney fees from past due 
nonservice-connected pension benefits.

(The issue of entitlement to an increased disability rating 
for anxiety disorder, rated 10 percent disabling, is the 
subject of another Board decision.)


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from Memorandum Decision of the United States Court of 
Appeals for Veterans Claims (Court) dated in April 2007.  
That Court decision set aside a September 2004 Board decision 
denying entitlement to service connection for PTSD and 
remanded the claim for further adjudication.  The Court also 
directed the Board to address the issue of entitlement to an 
increased rating for chronic anxiety disorder, and the issue 
of entitlement to attorney fees for a retroactive pension 
award.

By way of background, in February 1996, the Board held that 
new and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  The Veteran appealed 
that determination to the Court.  In March 1997, the Court 
vacated the Board's February 1996 decision and remanded the 
appeal.  In November 1997, the Board remanded the issue to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky for additional development.

Entitlement to service connection for an anxiety disorder was 
granted in March 1999.  In addition, a March 1999 Board 
decision found that the Veteran had submitted new and 
material evidence to reopen the claim for service connection 
for PTSD, and denied service connection on the merits.  The 
Veteran appealed that determination to the Court.  In October 
1999, the Court vacated the Board's March 1999 decision and 
remanded the appeal.  A July 2000 Board decision denied 
service connection for PTSD.  In a January 2001 order, the 
Court vacated and remanded that part of the January 2000 
Board decision that denied service connection for PTSD.  
Following development, the now set aside 2004 Board decision 
followed.  

In March 2008, the Board issued a decision granting service 
connection for PTSD and remanding the issues of entitlement 
to an increased rating for anxiety disorder and eligibility 
for attorneys fees from past due benefits.  

The issue of eligibility for attorneys fees from past due 
benefits is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

As noted in the March 2008 Board decision, the Court has 
ordered that VA address the issue of attorneys fees in this 
claim.  Specifically, the memorandum decision directs the 
Board to develop the claim for attorney fees for a 
retroactive pension award.  Although this issue was not 
addressed by the Board in the now set-aside September 2004 
Board decision, the Court noted that in a May 2003 
supplemental statement of the case (SSOC) the RO denied 
payments of attorney fees from past due pension benefits 
because a final decision had not been reached on the anxiety 
claim.  The Veteran's attorney expressed disagreement with 
this SSOC determination.  The Court found this issue would be 
better developed by the Board because the anxiety claim was 
not before the Court in April 2007.  It does not appear that 
this matter has been addressed by the RO or AMC.  The Court 
has held that compliance with a remand is not discretionary, 
and that if the agency of original jurisdiction fails to 
comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  Thus, the Board again remands this matter to the 
RO for appropriate development.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should address the Veteran's 
claim regarding attorney fees as directed 
by the Court's April 2007 decision.  If 
any benefit sought remains denied, 
appellant should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




